Exhibit 99.2 NEWS Charter Announces Initial Results of Tender Offers St. Louis, Missouri – December 14, 2011 – Charter Communications, Inc. (NASDAQ: CHTR) (alongwith its subsidiaries, the “Company” or “Charter”) today announced the results of the tender offers by its subsidiaries, Charter Communications Operating, LLC (“Charter Operating”) and CCH II, LLC (“CCH II”), commenced November 30, 2011 for the outstanding debt securities listed below and tendered and not withdrawn by the Early Tender Date. Issuer CUSIP Nos. Title of Security Aggregate Principal Amount Outstanding Tender Offer Consideration(1) Early Tender Payment(1,2) Total Consideration(1,2) Charter Operating 161175AA2 U16109AA5 8.000% Senior Second Lien Notes due 2012 Charter Operating 161175AG9 U16109AC1 10.875% Senior Second Lien Notes due 2014 CCH II 12502CAS0 12501CAT8 13.500% Senior Notes due 2016 (1) Per $1,000 principal amount of Notes and excluding accrued and unpaid interest, which will be paid in addition to the total consideration or purchase price, as applicable, set forth in this table. (2) Per $1,000 principal amount of Notes tendered on or prior to the Early Tender Date. The Early Tender Date for the cash tender offers was 5:00 p.m., New York City time, on Tuesday, December 13, 2011, with holders of approximately $407 million aggregate principal amount of Charter Operating’s 8.00% second lien notes (“2012 Notes”), $234 million aggregate principal amount of Charter Operating’s 10.875% second lien notes (“2014 Notes”) and $668 million aggregate principal amount of CCH II’s 13.50% senior notes (“2016 Notes” and, together with the 2012 Notes and the 2014 Notes, the “Notes”) having validly tendered their Notes. The aggregate purchase price (including the early tender premium listed below) will not exceed $1.0 billion (the “Maximum Purchase Price”). The 2012 Notes validly tendered at or prior to the Early Tender Date were accepted for purchase today, December 14, 2011. Each tender offer is scheduled to expire at 11:59 p.m. EST, on December 28, 2011, unless extended or earlier terminated (the "Expiration Date"). Subject to the satisfaction of the 1 conditions to the tender offers and only in an aggregate amount up to the Maximum Purchase Price, the payment date for 2014 Notes and 2016 Notes and any additionally tendered 2012 Notes will be promptly after the Expiration Date. Holders may obtain copies of the Offer to Purchase from the Information Agent for the tender offers, Global Bondholder Services Corporation, at (212) 430-3774 (collect) and (866) 389-1500 (toll free). BofA Merrill Lynch, Citigroup Global Markets Inc. and Credit Suisse Securities (USA) LLC are serving as the Dealer Managers for the tender offer. Questions regarding the tender offer may be directed to BofA Merrill Lynch, Debt Advisory Services at (800) 292-0070 (toll free) or (646) 855-3401 (collect); Citigroup Global Markets Inc., Liability Management Group at (800) 558-3745 (toll free) or (212) 723-6106 (collect) or Credit Suisse Securities (USA) LLC, Liability Management Group at (800) 820-1653 (toll free) or (212) 325-5912 (collect). Neither the Company, Charter Operating, CCH II, the Dealer Managers, the Information Agent nor any other person makes any recommendation as to whether holders of Notes should tender their Notes, and no one has been authorized to make such a recommendation. This announcement is not an offer to purchase, or the solicitation of an offer to sell the Notes. The tender offers may only be made pursuant to the terms of the Offer to Purchase and the related Letter of Transmittal. ### Contact: Media: Analysts: Anita Lamont
